         Case 1:19-cv-00729-EAW Document 33 Filed 08/02/19 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


STEPHEN E. BARNES, et al.,

                             Plaintiff,

v.                                                    Civil No.: 1:19-cv-00729

CELLINO & CELLINO, LLP, et al.,

                             Defendant.


             STIPULATION AS TO ATTORNEY WITHDRAWAL
             Pursuant to Local Rule 83.2(d)(2), it is hereby stipulated and agreed that

Kevin A. Szanyi hereby withdraws as co-counsel for defendant Cellino & Cellino LLP.


Dated:       July 17, 2019                     CELLINO & CELLINO LLP


                                               By:     /s/ Ann Marie Cellino
                                                       Ann Marie Cellino
                                                       Annamarie Cellino
                                                       Jeanna Cellino
                                               2210 Main Place Tower
                                               350 Main Street
                                               Buffalo, New York 14202
                                               acellino@cellinolaw.com
                                               amcellino@cellinolaw.com
                                               jcellino@cellinolaw.com

Dated:       July ___, 2019                    WEBSTER SZANYI LLP
                                               Attorneys for Defendant

                                               By:    /s/ Kevin A. Szanyi
                                                      Kevin A. Szanyi
                                               1400 Liberty Building
                                               Buffalo, New York 14202
                                               (716) 842-2800
                                               kszanyi@websterszanyi.com
         Case 1:19-cv-00729-EAW Document 33 Filed 08/02/19 Page 2 of 2




Dated:       July 24, 2019                DUKE HOLZMAN PHOTIADIS
                                          & GRESENS LLP
                                          Attorneys for Plaintiff


                                          By:    /s/ Gregory P. Photiadis
                                                 Gregory P. Photiadis
                                          701 Seneca Street, Suite 750
                                          Buffalo, New York 14210
                                          gpp@dhpglaw.com

Dated:       July ___, 2019               HODGSON RUSS LLP
                                          Attorneys for Defendant


                                          By:     /s/ Julia M. Hilliker
                                                  Julia M. Hilliker
                                          The Guaranty Building
                                          140 Peal Street, Suite 100
                                          Buffalo, New York 14202
                                          JHillike@hodgsonruss.com




                                      2
